Citation Nr: 0217524	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-01 569A	)	DATE
	)
	)    

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether an application for Service Disabled Veterans' 
Insurance under the provisions of 38 U.S.C.A. § 1922(a) was 
timely filed.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  In May 1995, he was declared incompetent to manage 
funds.  His wife now serves as his fiduciary.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, which determined that the veteran 
had not filed a timely application for Service Disabled 
Veterans' Insurance (SDVI) (also known as "RH" insurance 
because the policy numbers all contain that prefix).  The 
veteran's insurance claims had previously been under the 
jurisdiction of the ROIC in St. Paul, MN, and his records 
were transferred to Philadelphia when the St. Paul ROIC was 
closed.  He subsequently perfected a timely appeal regarding 
the issue of entitlement to RH insurance.  During that stage 
of the appeal, the ROIC issued a Statement of the Case (SOC) 
in October 1999 and Supplemental Statements of the Case 
(SSOCs) in May 2001 and May 2002.


FINDINGS OF FACT

1.  In an October 1968 rating decision, service connection 
was established for schizophrenic reaction.

2.  The veteran was approved for Service Disabled Veterans' 
Insurance and issued a policy under an RH number in August 
1969; however, that policy lapsed in October 1969 due to 
nonpayment of premiums.  

3.  In a November 1979 rating decision, service connection 
was established for burn scars of the head, neck, ears, 
back, and shoulders.

4.  In March 1999, the veteran filed a new application for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a).

5.  The veteran was competent during the one-year period 
following the November 1979 rating decision which granted 
service connection for several disabilities.


CONCLUSION OF LAW

The veteran did not file a timely application for Service 
Disabled Veterans' Insurance (RH).  38 U.S.C.A. § 1922(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an October 1968 rating decision, service connection was 
established for schizophrenic reaction.  This decision was 
based upon the veteran's service medical records, which 
revealed that he had been discharged from service due to 
that disability.  The veteran was notified of the decision 
in an October 1968 letter.

Thereafter, in June 1969, the veteran submitted a VA Form 
29-4364, Application for National Service Life Insurance 
(Medical).  In this form, the veteran indicated that he was 
applying for a 20-year endowment plan, to be effective from 
July 1, 1969.  His application was granted after it was 
determined that the veteran was not totally disabled at the 
time he filed his claim in June 1969.  He was issued a 
policy of Service Disabled Veterans' Insurance, identified 
by an RH number.

The record reflects that this RH policy lapsed on October 1, 
1969, due to nonpayment of premiums.  In an October 1969 
letter, the veteran was notified that, because of the lapse, 
the net cash value on the date of lapse would be used to 
purchase extended term insurance.  He was advised that, if 
he wished to reinstate his life insurance, payment of all 
premiums in arrears, plus interest, would be required.  No 
response was received from the veteran at that time.  

According to the October 1999 SOC, the veteran's extended 
term insurance protection ended on September 10, 1973, and 
his policy expired at that time.

Thereafter, in September 1976, the veteran submitted a VA 
Form 29-352, Application for Reinstatement.  He indicated 
that he had previously applied for a 20-year endowment plan, 
but that his policy had lapsed in October 1969.  

In an October 1976 letter, the veteran was notified that his 
claim for reinstatement could not be approved.  It was noted 
that his application showed a history of a "nervous 
condition", and that insurance medical standards did not 
permit the acceptance of an application where there was a 
history of such a condition.  A VA Form 4107, Statement of 
Appellate Rights, was enclosed with that letter.

In August 1977, the veteran contacted VA in order to inquire 
as to a deduction of $3.10 that was being taken out of his 
service-connected disability compensation checks.  He was 
apparently informed by a VA representative that this 
deduction was for insurance payments.  In a letter dated in 
September 1977, the veteran was advised that he in fact did 
not have any active Government life insurance policy.  It 
was explained that his previous policy had lapsed in October 
1969, and that an application for reinstatement received in 
September 1976 had been disapproved for medical reasons.

In an August 1978 letter, the veteran requested that VA 
provide him with a copy of his insurance policy.  In a 
response letter dated the following month, the veteran was 
again advised that he not in fact have any insurance in 
force because his previous policy had lapsed in 1969.  He 
was advised that it was his privilege to file for 
reinstatement at any time, although it did not appear that 
an application would be accepted because of his medical 
history.

Shortly thereafter, in November 1978, the veteran requested 
that, if he did not have an insurance policy, VA refund the 
entire amount that had been deducted from his benefit checks 
at a rate of $3.10 per check over the past several years.  
The St. Paul ROIC advised the veteran that the monthly 
deductions of $3.10 had been sent to the U.S. Air Force for 
payments of premiums for the Retired Serviceman Family 
Protection Plan, and that such withholding was erroneous.  
He was advised that he would have to seek a reimbursement of 
those funds through the Air Force, and that theAir Force had 
been requested to make the refund.

In March 1979, the veteran was transferred from a private 
burn unit to a VA Medical Center (MC).  It was noted that he 
had spent four weeks in the burn unit after pouring lighter 
fluid over himself and igniting it, in a suicide attempt.  
As a result of this attempt, he had sustained second- and 
third-degree burns over his back, shoulders, neck, and head.  
The examining VA physician noted that the veteran's wife had 
gone to Guatemala for a month and that his father had a 
heart attack on the day of departure.  The veteran 
reportedly had become very lonely, and decided he wanted to 
die.  It was noted that he had initially been diagnosed with 
schizophrenia during service and that he had been 
hospitalized almost yearly since that time.  The physician 
indicated that the veteran had been unable to keep a job due 
to his illness, which caused concentration problems and an 
impulsive style.  The physician concluded that the veteran 
was unemployable and completely disabled, but that he was 
competent for VA purposes.  

The veteran was discharged from the VAMC in April 1979.  
However, he was readmitted later that month after displaying 
hyperactive behavior, such as wanting to go places and spend 
money.  The veteran reportedly became less depressed soon 
after his hospitalization.  The examining physician 
concluded that he was unemployable and completely disabled, 
but that he remained competent for VA purposes.  

In a November 1979 rating decision, service connection was 
established for burn scars of the head, ears, neck, back, 
and shoulders.  He was also granted a total (100 percent) 
rating based upon individual unemployability due to service-
connected disabilities.  No correspondence or application 
concerning insurance was received from the veteran during 
the next two years.


In December 1980, the veteran underwent a neuropsychiatric 
evaluation.  The examiner noted that his work history was 
extremely chaotic and had been interrupted on numerous 
occasions by psychiatric hospitalizations.  The veteran's 
medical history reportedly included at least fifteen 
hospitalizations at various VA facilities, and essentially 
continuous outpatient care services in between.  The 
examiner also noted that he had a history of self-immolation 
because he apparently heard voices telling him to burn 
himself.  His wife complained of having to take care of him 
all of the time because he was unable to do anything.  Upon 
clinical evaluation, the veteran was found to be neat and 
cooperative, and he was described as being logical, 
coherent, and goal-oriented at all times.  The examiner 
noted that he described a frequent history of vivid 
persecutory auditory hallucinations, which occasionally 
instructed him to engage in self-destructive behavior.  He 
was found to be oriented to time, place, person, and purpose 
with a low fund of knowledge but good recent and remote 
memory function.  The examiner found that his judgment, and 
his ability to concentrate and abstract were somewhat 
impaired.

The veteran subsequently continued to receive VA outpatient 
treatment for his psychiatric disability.  In September 
1982, he was again hospitalized.  The examining physician 
found that there had been very little change in his mental 
status since his evaluation in 1979.  It was noted that he 
continued to feel extremely anxious and paranoid, and that 
he continued to experience auditory hallucinations.  His 
wife reported that he had no social life or friends, and 
that he slept most of the day.  She also reported that he 
sometimes became verbally explosive towards her.  The 
examining physician concluded that the veteran was extremely 
impaired due to his chronic schizophrenia, but that he was 
competent for VA purposes.

In a February 1995 letter, a VA physician noted that the 
veteran had recently been hospitalized due to a manic 
episode related to his chronic schizophrenia.  She indicated 
that people experiencing such episodes often exhibit 
uncharacteristic behavior and become impulsive, which could 
include spending money excessively.  



As a result of this letter, the Regional Office (RO) in Los 
Angeles, California, issued a rating decision in March 1995 
proposing that the veteran be evaluated to determine his 
competency to handle VA funds.  Shortly thereafter, the 
veteran's wife submitted a statement requesting to be 
appointed his fiduciary. 

In a May 1995 rating decision, the RO determined that the 
veteran was incompetent to handle VA funds.  Thereafter, his 
wife was accepted as his fiduciary with respect to handling 
his VA benefits.

In March 1999, the veteran submitted a VA Form 29-4364, 
Application for Service Disabled Veterans' Insurance.

In a June 1999 letter, the ROIC in Philadelphia advised the 
veteran's wife and fiduciary that his claim for Service 
Disabled Veterans Insurance could not be approved.  It was 
noted that applications signed by veterans who have been 
rated as incompetent could not be accepted unless 
accompanied by a letter from a physician stating that the 
veteran was lucid at the time and understood the nature and 
importance of his actions.  The ROIC further advised the 
fiduciary that, even if such a letter had been included, the 
veteran's claim would be denied because he failed to file a 
timely application.  The ROIC explained that the veteran had 
last been awarded service connection in November 1979, and 
that applications for RH insurance had to be made within one 
year of receiving notification of a grant of service 
connection.

In a Notice of Disagreement dated in July 1999, the veteran 
and his fiduciary asserted that he had been incapable of 
filing an application within the required deadline because 
of his psychiatric disorder.  It was noted that he did not 
have a court-appointed conservator or guardian to assist him 
at the time.

In the October 1999 SOC, the ROIC noted that the veteran had 
two periods in which to file applications for SDVI, the 
first being after the October 1968 rating decision and the 
second being after the November 1979 rating decision (which 
was identified as being in December 1979 in the SOC).  The 
ROIC noted that the veteran had filed an application after 
the first decision and had been granted an RH policy, but 
that he had let that policy this lapse and, after a period 
of extended term insurance protection, it had eventually 
expired.  With respect to the second period, the ROIC found 
that the evidence did not show that he was incompetent 
during the period in question, and therefore, that his 
application must be considered untimely.

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in February 2001, the veteran reported that he and his wife 
had not been not informed after the November 1979 rating 
decision that he had only a limited period of time in which 
to file an application for RH life insurance.  He also 
asserted that, although he had not legally been judged to be 
incompetent, his schizophrenia had rendered him unable to 
understand how to handle his benefits at that time.

Thereafter, in July 2001, the ROIC in Philadelphia issued a 
letter to the RO in Los Angeles requesting that a 
determination be made as to the veteran's competency at the 
time of the 1980 rating decision.  In a March 2002 rating 
decision, the RO in Los Angeles determined that the veteran 
was considered competent for VA purposes from 1968 through 
1980.  The RO reviewed the medical evidence of record at 
that time, and concluded that he had consistently been found 
by medical examiners to be able to handle VA funds.

In the May 2002 SSOC, the ROIC in Philadelphia continued to 
find that the veteran had failed to submit a timely 
application for RH life insurance.

II.  Legal Analysis

A.  Preliminary matter - VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of 
a well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded 
by the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").



Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Although the veteran is ultimately seeking Service Disabled 
Veterans' Insurance under the provisions of 38 U.S.C.A. § 
1922, the preliminary matter of whether the veteran filed a 
timely application is currently before the Board on appeal.  
Unlike many questions subject to appellate review, the issue 
of whether the veteran filed a timely claim, by its very 
nature, has an extremely narrow focus.  The RO, in the SOC 
and SSOCs, has set forth the law and facts in a fashion that 
clearly and adequately explained the basis of its decision.  
The veteran has neither submitted nor made reference to any 
additional records which could tend to substantiate his 
claim.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could 
substantiate the claim.  

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002).  As will be discussed 
in greater detail below, there is no legal basis for 
granting the veteran's claim because he failed to file a 
timely application for RH insurance.  Thus, even if every 
effort were taken to assist the veteran, there would remain 
no reasonable possibility that such assistance would aid in 
substantiating his claim.  Given the circumstances of this 
matter, the Board cannot find any basis under the VCAA to 
defer appellate review.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

B.  Timeliness of application for SDVI

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may 
be entitled to Service Disabled Veterans' Insurance when it 
is determined that he has a compensable service-connected 
disability and he applies in writing for such insurance 
within one year of the date service connection was granted.  
(Public Law No. 102-86, § 201(a)(1) changed the one-year 
application period to two years, effective from September 
1991).  However, if an applicant is shown by the evidence to 
have been mentally incompetent during any part of the 
eligibility period, an application for insurance may be 
filed within one years after a legal guardian is appointed, 
or within one year after the removal of such mental 
incompetency.  (Public Law No. 102-86, § 201(a)(1) also 
changed these periods to two years, also effective from 
September 1991).

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including entering into 
contracts.  38 C.F.R. § 3.353 (2002).  Where there is a 
reasonable doubt as to whether a person is competent, such 
doubt will be resolved in favor of competency.


As noted above, the most previous grant of service 
connection of record occurred in November 1979.  Although 
the veteran had previously obtained SDVI, that policy had 
lapsed in October 1969 due to nonpayment of premiums.  He 
was advised in an October 1969 letter that the net cash 
value on the date of lapse would be used to purchase 
extended term insurance, and that, if he wished to reinstate 
his life insurance, payment of all premiums in arrears, plus 
interest, would be required.  No response was received from 
the veteran at that time.  The veteran's extended term 
insurance protection ended in September 1973, and his policy 
expired at that time.  Although the veteran subsequently 
sought reinstatement of this policy in 1977, reinstatement 
was denied by the ROIC in St. Paul in a September 1977 
letter.  Thereafter, in November 1979 rating decision, 
service connection was established for burn scars of the 
head, ears, neck, back, and shoulders.  An application for 
RH insurance was not received thereafter until March 1999.

The Board notes that it is uncontroverted that the veteran 
failed to file an application for Service Disabled Veterans' 
Insurance within one year after the November 1979 rating 
decision in which service connection was established for his 
burn scars.  He contends, however, that he was not mentally 
competent during that period, and that the time limit for 
filing an application should be tolled.  Alternatively, he 
contends that the time limit should be tolled because the RO 
failed to provide him with notification of the time limit 
when the rating decision granting service connection was 
issued.

Having reviewed the complete record, the Board finds that 
the veteran was mentally competent during the one-year 
period following the November 1979 rating decision.  
Although it is clear from his medical records that he was 
experiencing severe symptomatology during the period in 
question, such symptomatology does not equate to mental 
incompetency within the meaning of the applicable 
regulations.  Under 38 C.F.R. § 3.353, a mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his or 
her own affairs, including entering into contracts.   Where 
there is a reasonable doubt as to whether a person is 
competent, the regulation specifically provides that such 
doubt will be resolved in favor of competency.

The record reflects that the veteran was hospitalized in 
March 1979 and again in April 1979.  Although the examining 
physicians concluded during both of these admissions that 
the veteran was unemployable and completely disabled, they 
also found that he remained competent for VA purposes.  
Similarly, the veteran was again hospitalized in September 
1982, during which the examining physician found that there 
had been very little change in his mental status since 1979.  
The examiner found that the veteran was extremely impaired 
due to his chronic schizophrenia, but that he was competent 
for VA purposes.  Although the veteran received ongoing 
outpatient treatment during this period, and underwent a VA 
neuropsychiatric examination in December 1980, the 
physicians who evaluated the veteran during his 
hospitalizations were the only ones during this period to 
specifically address the issue of competency.  Thus, we find 
their opinions to be the most probative evidence of record 
on the matter.

In short, the Board concludes that the veteran was competent 
during the one-year period following the November 1979 
rating decision.  Although the Board recognizes that the 
veteran suffered severe impairment during this period, and 
that his wife specifically reported in December 1980 that 
she was having to handle most of the veteran's affairs, we 
find these facts to be outweighed by the specific findings 
of three separate VA physicians who concluded between March 
1979 and September 1982 that the veteran was competent for 
VA purposes.  The Board finds these opinions to be 
particularly probative, given that the physicians seemed 
well aware of the severe nature of the veteran's psychiatric 
disorder, but nevertheless determined that his disability 
did not render him incompetent to manage his funds.  
Therefore, because the veteran was competent during the one-
year period immediately following the 1979 rating decision, 
he was required by law to submit an application for RH 
insurance within one year of that decision.


With respect to the veteran's second contention, that he 
failed to receive notification of the one-year time limit at 
the time of the November 1979, the Board concedes that there 
is no indication in the claims folder of such notification 
having been issued to the veteran.  However, even it were 
assumed that the veteran did not receive notice, the Court 
of Appeals for Veterans Claims has specifically held that 
the provisions of 38 U.S.C.A. § 1922(a) do not impose any 
notification requirement upon the Government.  See Saunders 
v. Brown, 4 Vet. App. 320 (1993).  While VA makes every 
effort to advise veterans of their potential eligibility for 
benefits, the vast array of benefits makes it impossible for 
VA to inform every veteran or person of every possible 
potential benefit for which he might be entitled.  
Ultimately, it is the responsibility of the veteran to 
familiarize himself with all potential benefits and other 
privileges to which he may be entitled, including 
eligibility to apply for RH insurance as a result of his 
1979 award of service connection.  See Hill v. Derwinski, 2 
Vet. App. 451 (1991).

The Board does note the veteran's claims file reflects that, 
at the time of his award of additional service connection, a 
December 1979 Control Document and Award Letter, VA Form 20-
822a, indicates that an attachment sent to the veteran was a 
VA Form 6754.  Although a copy of same was not routinely 
filed down in the claims folder, VA Form 21-6754, as in use 
at that time, notified its recipients of favorable action on 
their claims for service-connected disability compensation.  
The form also included a section entitled "Important 
Information," which made mention of Government life 
insurance, noted that the veteran might be entitled to 
certain benefits under such a policy, and advised that the 
VA insurance office be contacted for complete information.  
Thus, although, as discussed in the paragraph above, actual 
notice of the one-year time period in which the veteran 
could have applied for a new SDVI policy was not required, 
it is clear that he was notified of the opportunity to 
contact the ROIC and inquire as to his potential 
eligibility. 

In summary, the veteran has not demonstrated that he was 
incompetent at any time during the one-year period in which 
he was eligible to apply for RH insurance under 38 U.S.C.A. 
§ 1922.  Therefore, the statutory one-year eligibility 
period has not been tolled, and the veteran's application 
for such insurance benefits was not filed in a timely 
manner.


ORDER

As the veteran did not file an application for Service 
Disabled Veterans' Insurance in a timely matter, the appeal 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

